Citation Nr: 1742592	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee and/or low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral hip disability. 

The Veteran testified at a hearing before the undersigned in December 2014.  A transcript is of record.

Most recently, in May 2015, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration.


FINDINGS OF FACT

1. In a May 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hip disability; he did not appeal.

2. The evidence received since the May 2009 rating decision is either cumulative or redundant of evidence previously of record; or where new, it does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 2009 rating decision that denied service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 20.1103 (2016).



2.  Since the May 2009 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In this case, the initial denial of the Veteran's claim of entitlement to service connection for a bilateral hip disability was in May 2009.  He was notified of this decision and of his appellate rights by letter dated May 27, 2009.  Within one year of that rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). As such, the May 2009 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Relevant evidence considered at the time of the May 2009 rating decision included the Veteran's statements and his service treatment records, as well as his private and VA post-service treatment records including a May 2009 VA examination report.  The RO recited the results of the May 2009 VA examination demonstrating normal bilateral hips and found that service connection was not warranted. 

With respect to the Veteran's statements submitted since the May 2009 rating decision, including those made during his December 2014 Board hearing, he maintains that he has bilateral hip pain, described as lower back pain that radiates into his hips.  His representative indicated that he had not been diagnosed as having a current hip disorder.  To the extent that the Veteran has described his hip symptoms, including pain, this evidence is cumulative and not new as the Veteran had made similar statements at the time of the May 2009 rating decision.  See Statements from the Veteran, dated March 30, 2009, and April 22, 2009; and May 12, 2009 VA examination report.  

Newly-received medical evidence since May 2009 includes the Veteran's updated VA and private treatment records.  This evidence is new, as it was not previously submitted to agency decision makers.  However, this new evidence does not contain any findings or a diagnosis of a current bilateral hip disability.  While the Veteran has received significant VA and private treatment for his low back and right knee complaints, including injections, and described radiating low back pain, the VA and private treatment records reviewed remain silent for a diagnosis of a current bilateral hip disability.  Thus, while such evidence is new, as it was not previously before agency decision makers; the evidence does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence of a diagnosis of a current bilateral hip disability.  The evidence is thus not new and material evidence sufficient to reopen the Veteran's previously denied claim.  

Accordingly, the Veteran's petition to reopen his claim of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee and/or low back disability, is denied.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee and/or low back disability, is not reopened; and the claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


